Citation Nr: 0705038	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-08 795A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an effective date earlier than August 28, 
2002, for the grant of service connection for a left knee 
disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1962 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2002 and June 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In December 2002, the RO denied the veteran's claim 
for service connection for a skin disorder.  And in June 
2004, the RO granted his claim for service connection for a 
left knee disability and assigned a 20 percent rating 
effective retroactively from August 28, 2002, the date his 
claim was received.  He wants an earlier effective date.  


FINDINGS OF FACT

1.  There is no medical evidence suggesting the veteran's 
skin condition either originated in service or is otherwise 
causally related to his military service.

2.  The veteran originally filed a claim for service 
connection for a bilateral knee disability in August 1966; 
the claim was denied in a February 1967 rating decision.

3.  In a March 1967 letter sent to his latest address of 
record, he was informed the RO had denied his claim and he 
did not file a timely appeal.

4.  In November 1974, he filed a petition to reopen the 
previously disallowed claim for service connection for a 
bilateral knee disability.

5.  Later that month, in a November 1974 letter, he was 
informed that he needed to submit new and material evidence 
to reopen this claim - indicating he had a knee disability 
related to his military service; he did not respond to that 
letter.

6.  On August 28, 2002, the RO received another petition to 
reopen this previously disallowed claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The veteran's skin condition was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303 (2006).

2.  The criteria are not met for an effective date earlier 
than August 28, 2002, for the grant of service connection for 
a left knee disability.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.102, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's claim for service connection for 
a skin condition, the RO sent him a VCAA notice letters in 
November 2002, August 2003, and July 2004.  The letters 
correctly informed him of the evidence necessary to support 
his claim for service connection that was not on record at 
the time the letters were issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The August 2003 and July 2004 
letters, however, incorrectly informed him that he needed to 
submit new and material evidence to reopen his claim for a 
skin condition.  See 38 C.F.R. § 3.156.  Regardless, 
the July 2004 letter requested that he submit any evidence in 
his possession pertaining to the claim.  So he was not 
prejudiced and, at most, this was merely harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 - 21 (2004) (Pelegrini II).  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) also apply to all five elements of a 
service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This notice was 
provided in a more recent March 2006 letter, which satisfied 
the notice requirements of Dingess.  But regardless, since 
the Board will conclude below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate downstream 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  

The question of whether the veteran is entitled to an earlier 
effective date for the left knee disability is a "downstream 
issue," or, in other words, an issue arising from his 
original claim for service connection.  In the November 2002 
and August 2003 VCAA letters, the RO notified the veteran 
that he needed to submit new and material evidence to reopen 
his claim for service connection.  As mentioned, in the June 
2004 rating decision, the RO reopened his claim and granted 
service connection.  In May 2005, he filed a notice of 
disagreement (NOD) with the effective date assigned.  In 
January 2006, a statement of the case (SOC) was issued 
containing the pertinent laws and regulations concerning 
effective dates.  The SOC also explained that his previous 
claim for a left knee disability had been denied in March 
1967.  Because he did not appeal that decision, it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  The evidence indicated he filed his petition to 
reopen this claim in August 2002, which was the earliest 
effective date assignable by law in this particular case.  In 
addition, he was provided a letter in March 2006 notifying 
him of how an effective date is generally assigned when 
claims for benefits are granted.  

The veteran was not provided a VCAA notice letter informing 
him specifically of the evidence needed to substantiate his 
claim for an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  But, as will discussed 
below, the facts regarding this claim are not in dispute.  
As such, the August 2002 effective date is the earliest 
possible effective date assignable by law.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  So a remand to 
provide additional VCAA notice would be fruitless.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. at 430 (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the 
elements of the claim that relate to the effective date 
assigned.  Dingess, 19 Vet. App. at 489.  With regard to his 
claim for a skin condition, VCAA notice was provided in 
November 2002, before the initial December 2002 rating 
decision.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II and Mayfield.  

With regard to the veteran's claim for an earlier effective 
date, the SOC and Dingess letter were sent in January and 
March 2006 - after the RO's initial adjudication of his claim 
in June 2004.  But in cases such as this, where a veteran 
appeals the effective date assigned for his disability, just 
after establishing service connection for it (i.e., 
"downstream issue"), it is impossible for VA to comply with 
the timing requirements specified in Pelegrini II.  To do so 
would require VA to anticipate the issues the veteran will 
appeal, if any.  In situations such as this, the Court has 
clarified that where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a 
timing defect).   

Here, the January 2006 SOC and March 2006 letter provided the 
veteran with ample opportunity to respond before the July 
2006 SSOC, wherein the RO readjudicated the claim based on 
the additional evidence that had been obtained since the 
initial rating decision in question and SOC.  He responded in 
March 2006 by submitting a copy of his DD Form 214 along with 
a letter outlining his arguments.  As mentioned, the facts do 
not appear to be in dispute.  He has not indicated he has any 
additional information or evidence to submit or which needs 
to be obtained.  So under these circumstances, the Board 
finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
obtained from Morristown Medical Center and Dr. Meyers.  
In addition, a VA examination was scheduled in December 2002 
and a VA medical opinion was obtained in May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Entitlement to Service Connection for a Skin Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The veteran's SMRs indicate he developed a rash on his arms 
and chest in April 1964.  The doctor's impression was that he 
had had an allergic reaction, but the cause was unclear.  He 
was treated with Benadryl, and the condition resolved within 
only a few days.  Other than this incident, his SMRs are 
otherwise unremarkable for any skin condition.

The veteran filed a claim for a skin condition in August 
2002.  The report of a December 2002 VA examination indicates 
he complained of a recurrent red, flaky, itchy rash between 
his fingers and toes, and in his crotch region every spring.  
He said he first had this rash while he was in the service.  
On physical examination, there was scaling between his toes 
and on the medial portions of his feet, lichenification and 
post-inflammatory hyperpigmentation of the groin and scrotum, 
and diffuse xerosis and follicular prominence of the arms and 
thighs.  The fungal culture take from his feet was negative.  
The examiner diagnosed him with dyshidrotic eczema of the 
feet, an idiopathic (i.e., of unknown etiology) reaction of 
the lower legs and hands, lichen simplex chronicus of the 
scrotum and groin, and diffuse xerosis and follicular 
keratosis.  The records from Dr. Meyers and Morristown 
Medical Center also show treatment for eczema, dermatitis and 
folliculitis beginning in February 1998.

In May 2005, the RO asked the VA examiner to render an 
opinion as to whether the veteran's skin condition was at 
least as likely as not related to his military service.  The 
RO specifically directed the examiner's attention to the 
veteran's allergic reaction and rash in April 1964.  The 
examiner noted that the rash the veteran had during service 
was acute and rapidly resolved.  The skin conditions more 
recently noted during the December 2002 VA examination, on 
the other hand, were described as diffuse eczema with chronic 
features.  Based on this, the examiner concluded the 
veteran's current skin condition was unrelated to his 
military service.  

Although the veteran sincerely believes his current skin 
condition is linked to the allergic reaction and rash he had 
during service, competent medical evidence is required to 
establish this nexus between his current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his current 
skin condition to his service in the military that ended many 
years ago.  Id.  And unfortunately, there is no competent 
medical evidence on record establishing this necessary link.  
Rather, the medical evidence on record establishes there is 
no such relationship.  



For these reasons and bases, the claim for service connection 
for a skin condition must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Entitlement to an Earlier Effective Date for the Grant
Service Connection for a Left Knee Disability

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) .  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).



The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

In this case, the veteran's SMRs indicate he complained of 
knee pain beginning in February 1965.  X-rays were 
"essentially negative," but an April 1965 record indicates 
the doctor believed he had signs of early degenerative 
changes.  He was placed on light duty.  Although he completed 
his full term of service, he claims he was not recommended 
for reenlistment because of this medical problem.

The veteran separated from military service on August 13, 
1966.  Two days later, on August 15, 1966, he filed a claim 
for arthritis in his knees.  The report of a September 1966 
VA examination, however, indicates he did not have a 
knee disability.  X-rays showed no significant osseous or 
joint abnormality.  In a February 1967 rating decision, the 
RO denied his claim for service connection and, in March 
1967, sent him a letter (to his latest address of record) 
apprising him of that decision and of his procedural and 
appellate rights.  He did not appeal that decision.  Thus, it 
became final and binding on him based on the evidence 
then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.



In November 1974, the veteran filed a petition to reopen this 
previously denied claim for service connection for a 
bilateral knee disability.  Later that month, in a November 
1974 letter, he was informed that he needed to submit new and 
material evidence to reopen this claim - indicating he had a 
knee disability related to his military service; he did not 
respond to that letter.  See 38 C.F.R. § 3.158 discussing 
abandoned claims, such as when the veteran does not provide 
the requested information within one year.

The veteran more recently filed another petition on August 
28, 2002, to reopen this previously disallowed claim.  The 
claim was reopened and service connection was granted for a 
left knee disability in June 2004.  The effective date 
assigned was August 28, 2002, the date of receipt of his most 
recent petition to reopen.  See 38 C.F.R. § 3.400(r).

The veteran argues the effective date for his left knee 
disability should be the day after he separated from military 
service as established under § 3.400(a)(2).  But although he 
filed a claim within one year after he was discharged from 
service, the undisputed fact remains that he did not appeal 
the February 1967 initial denial of his claim.  In March 
1967, a letter was sent to him at his last known address of 
record informing him that his claim had been denied.  The 
Court has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Jones v. West, 12 Vet. App. 98, 100 
(1998); YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  So, as mentioned, 
that initial February 1967 decision became final and binding 
on him.

And as also mentioned, although the veteran filed a petition 
to reopen this claim in November 1974, he did not respond to 
the RO's letter, within one year, indicating he needed to 
submit new and material evidence to reopen this claim, e.g., 
medical evidence showing he had a knee disability related to 
his service in the military.  So he abandoned that 1974 
claim.  See 38 C.F.R. § 3.158.



The next communication from the veteran was another petition 
to reopen the claim received on August 28, 2002.  So this is 
the earliest possible effective date that he may receive 
under these circumstances.  See 38 C.F.R. § 3.400(r).  See 
also VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  Under 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r), the effective date 
of a reopened claim for service connection is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  By statute and regulation, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of an original claim which was previously 
denied.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see, 
too, Flash v. Brown, 8 Vet. App. 332, 340 (1995).

For these reasons and bases, the claim for an earlier 
effective date for the grant of service connection for a left 
knee disability must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for a skin disorder and for 
an earlier effective date for the grant of service connection 
for a left knee disability are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


